Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s arguments filed 3/16/2021, with respect to Final Rejection have been fully considered and are persuasive.  The Final Rejection of 02/22/2021 has been withdrawn. 

This action is responsive to the Amendment filed on 04/27/2020.  Claims 1, 7, 8, 25 and 26 have been amended.  Claims 1-26 are pending in the case.  

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1, 25 and 26 are rejected under 35 U.S.C. 103 as being obvious over Park et al (US 20130091443 A1) in view of Gray et al (US 20130246954 A1).
Regarding to claims 1, 25 and 26, Park discloses an electronic device, comprising: 
 a display; ([0125] of Park, display screen 200)
one or more processors; and memory ([0054] of Park, memory) storing one or more programs configured to be executed by the one or more processors, ([0088] of Park, processors) the one or more programs including instructions for: 
displaying, on the display, a graphical representation of a communication that includes text information;  (Fig. 9, chat bubble 212 and [0151] of Park, a GUI representing communication/chat between different users, e.g., chat bubble 212)
while displaying the graphical representation of the communication on the display;
in accordance with a determination that the communication has a first state, displaying the graphical representation of the text information of the communication and outputting a respective type of feedback that changes a visual appearance of the text information in the graphical representation of the communication, wherein the feedback indicates [text selection] (Figs. 12 and 15 and [0173]-[0175] and [0197] of Park, a GUI representing communication/chat between different users, first state of communication being displaying text message when the user selects a particular communication 212 for example, which is a virtual appearance of the text information of the graphical representation of the communication and the feedback of the virtual appearance is change in the text in the chat bubble being selected for the next communication);” and 
Figs. 12 and 15 and [0173]-[0175] and [0197] of Park, a GUI representing communication/chat between different users, second state of communication being the text message is indicated as being selected/enlarged and in Fig. 15 where different options are displayed, e.g., option “delete” 321, option “transmit” 322, etc…which is a virtual appearance of the text information of the graphical representation of the communication and the feedback of the virtual appearance is change in the text in the chat bubble being selected/enlarged/highlighted).”
 	Park does not specifically disclose “one or more sensor devices;” and “detecting, via the one or more sensor devices, a change in orientation of the electronic device relative to a reference point… in response to detecting the change in the orientation of the electronic device relative to the reference point while displaying the graphical representation… on the display; and in accordance with a determination that the text information has a first state, (as explained above in Park) “feedback that changes a visual appearance of the text information in the graphical representation…, wherein the feedback indicates a magnitude of the change in the orientation of the electronic device relative to the reference point;” and in accordance with a determination that the text information has a second state that is different from the first state, (as explained above in Park) “displaying the graphical representation of the text information 
However, Gray discloses of one or more sensor devices and “detecting, via the one or more sensor devices, a change in orientation of the electronic device relative to a reference point… in response to detecting the change in the orientation of the electronic device relative to the reference point while displaying the graphical representation” because Gray discloses detecting, via the one or [0024]-[0028] of Gray, text information being displayed on a GUI display based on the change in orientation of the device, e.g. [0030] of Grey “Bringing the element forward can involve, for example, adjusting a size, shape, shadowing, focus/blur, and/or coloring of the element”) and in accordance with a determination that the text information has a first state, (as explained above in Park) “feedback that changes a visual appearance of the text information in the graphical representation…, wherein the feedback indicates a magnitude of the change in the orientation of the electronic device relative to the reference point;” and in accordance with a determination that the text information has a second state that is different from the first state, (as explained above in Park) “displaying the graphical representation of the text information Fig. 6 and [0028]-[0031] of Gray, as the user tiles the device which changes the angle of display, different text is being selected/displayed to indicate which text is in face being focused or viewed by the user at that time, such as disclosed in [0024]-[0028] of Gray, text information being displayed on a GUI display based on the change in orientation of the device, e.g. [0030] of Grey “Bringing the element forward can involve, for example, adjusting a size, shape, shadowing, focus/blur, and/or coloring of the element”)
Park and Gray are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray because doing so to provide visual indication of communication/user’s viewing area and such rendering 

Claims 2-14, 16 and 21-24 are rejected under 35 U.S.C. 103 as being obvious over Park et al (US 20130091443 A1) in view of Gray et al (US 20130246954 A1) and in further view of Lin et al (US 20100078472 A1).
Referring to claim 2, Park and Gray disclose the electronic device of claim 1.  Park and Gray does not specifically disclose wherein the communication is associated with a completed transfer of a first type of item between a user of the device and a participant in a message conversation.  
However, Lin discloses the communication is associated with a completed transfer of a first type of item between a user of the device and a participant in a message conversation ([0204] of Lin, notification is show about establishing transfer using notification message 510)
Park and Gray and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and transfer of payment information vis NFC with virtual feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 3, Park and Gray disclose the electronic device of claim 1.  Park and Gray does not specifically disclose wherein the one or more programs further include instructions for: prior to 
However, Lin discloses wherein the one or more programs further include instructions for: prior to displaying, on the display, the graphical representation of the communication, receiving the communication with a predetermined type of message from an external device.  (Fig. 14A and [0203]-[0205] of Lin, prior to displaying payment request to the payor device, user receive the communication with account information where the payee has to set up to receive the payment, as shown in Fig. 10B and [0167] of Lin).
Park and Gray and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and transfer of payment information vis NFC with virtual feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 4, Park and Gray and Lin disclose the electronic device of claim 3, wherein the one or more programs further include instructions for: in response to receiving the communication with the predetermined type of message: in accordance with a determination, based on an analysis of the communication, that the communication meets a first predefined condition, displaying, on the display, a first indication that the communication meets the first predefined condition; and in accordance with a determination, based on the analysis of the communication, that the communication does not meet the first predefined condition, forgoing displaying, on the display, the first indication. (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication between devices upon the request from the payee’s device or the devices wouldn’t be activated with NFC mode if the devices are further outside of the acceptable distance, hence no feedback, distance between two devices being the predefined condition, feedback being whether the functionality is enabled according to [0531] of the Specification “Forgoing outputting a particular feedback corresponding to the graphical representation as the device detects a change in orientation relative to a reference point provides the user with feedback about the state of the communication. Thus, for example, a user can determine the state of the communication by changing the devices orientation and checking whether the feedback is provided. When the feedback is not provided, the user knows that the communication is not in the first state. Providing improved feedback to the user enhances the operability of the device and indicates the state of an element of the device, thus making the user-device interface more efficient (e.g., by helping the user to achieve an intended result by providing feedback indicative of an input that will cause the device to generate the intended result and reducing user mistakes when operating/interacting with the device) which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently.”  Under BRI, feedback is whether the next step of communication is enabled to provide user with notification of the intended result) 	Referring to claim 5, Park and Gray and Lin disclose the electronic device of claim 4, wherein the communication meets the first predefined condition when the external device does not correspond to one of a plurality of contacts associated with the electronic device. (Fig. 14J and [0232] of Lin, when the payee’s account is not authorized to receive credit card payment, the transaction fails as the first predefined condition/message)Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, and the user can send out request for the fund to the payor, such as John smith)
Referring to claim 7, Park and Gray and Lin disclose the electronic device of claim 4, wherein the one or more programs further include instructions for: in accordance with the determination, based on the analysis of the communication, that the communication meets the first predetermined condition, displaying, on the display, a reporting affordance; (Fig. 14J and [0232] of Lin, transaction fails when there is insufficient fund in the account of the payee with a failure message) while displaying, on the display, the reporting affordance, detecting user activation of the reporting affordance; and in response to detecting the user activation of the reporting affordance, transmitting, to an external device, information associated with the communication that raised a predetermined flag. (Fig. 14J and [0232] of Lin, when the payee’s account is not authorized to receive credit card payment, the transaction fails as the first predefined condition/message) 	Referring to claim 8, Park and Gray and Lin disclose the electronic device of claim 4, wherein the one or more programs further include instructions for: 
subsequent to displaying, on the display, the first indication that the communication raised a predetermined flag, receiving user activation of a send affordance displayed on the graphical representation of the communication; (Fig. 14J and [0232] of Lin, transaction fails when there is insufficient fund in the account of the payee with a failure message and [0234] of Lin, user can return to the payment request screen and add more fund into the account to make payment [0202] of Lin) and 
Fig. 14J and [0232] of Lin, transaction fails when there is insufficient fund in the account of the payee with a failure message and [0234] of Lin, user can return to the payment request screen and add more fund into the account to make payment [0202] of Lin or the user can cancel the transaction by pressing button 706) 	Referring to claim 9, Park and Gray disclose the electronic device of claim 1.  Park and Gray does not specifically disclose wherein a state of the communication is indicative of an action taken by a participant, other than a user of the device, in a message conversation.
However, Lin discloses wherein a state of the communication is indicative of an action taken by a participant, other than a user of the device, in a message conversation. (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication between devices upon the request from the payee’s device)
Park and Gray and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and transfer of payment information vis NFC with virtual feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 10, Park and Gray disclose the electronic device of claim 1.  Park and Gray do not specifically disclose wherein a state of the communication is indicative of an action taken by a user of the device. 
However, Lin discloses wherein a state of the communication is indicative of an action taken by a user of the device (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, and the user can send out request for the fund to the payor) 	Park and Gray and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and transfer of payment information vis NFC with virtual feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 11, Park and Gray disclose the electronic device of claim 1. Park and Gray do not specifically disclose wherein the graphical representation of the communication includes an indication of a quantity of an item associated with the communication. 
However, Lin discloses wherein the graphical representation of the communication includes an indication of a quantity of an item associated with the communication (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, such as how much the payor is owed) 	Park and Gray and Lin are analogous art because both references concern providing feedback of 
 	Referring to claim 12, Park and Gray disclose the electronic device of claim 1.  Park and Gray does not specifically disclose wherein the reference point is a face in a field of view of a sensor of the one or more sensor. 
However, Lin discloses wherein the reference point is a face in a field of view of a sensor of the one or more sensor (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication between devices upon the request from the payee’s device) 	Park and Gray and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and transfer of payment information vis NFC with virtual feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 13, Park and Gray disclose the electronic device of claim 1.  Park and Gray do not specifically disclose wherein the reference point is a static location external to the electronic device.  
However, Lin discloses wherein the reference point is a static location external to the electronic device (Fig. 14D of Lin discloses of static location to receive NFC which is a stationary desktop computer) 	Park and Gray and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and transfer of payment information vis NFC with virtual feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 14, Park and Gray disclose the electronic device of claim 1.  Park and Gray does not specifically disclose wherein the respective type of feedback is a dynamic visual feedback.
However, Lin discloses wherein the respective type of feedback is a dynamic visual feedback. (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication is a message telling both devices that a communication between two devices is established)   	Park and Gray and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught 
  	Referring to claim 16, Park and Gray disclose the electronic device of claim 1.  Park and Gray do not specifically disclose wherein the respective type of feedback is caused by an operating system program of the electronic device and non-operating system programs of the electronic device are not enabled to cause the respective type of feedback.
However, Lin discloses wherein the respective type of feedback is caused by an operating system program of the electronic device and non-operating system programs of the electronic device are not enabled to cause the respective type of feedback. (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication between devices upon the request from the payee’s device or the devices wouldn’t be activated with NFC mode if the devices are further outside of the acceptable distance, hence no feedback)
Park and Gray and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and transfer of payment information vis NFC with virtual feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
  	Referring to claim 21, Park and Gray disclose the electronic device of claim 1.  Park and Gray do 
However, Lin disclose wherein the communication is a message in a message conversation between a plurality of conversation participants ([0204] of Lin, notification is show about establishing transfer vis notification message 510) and the communication is associated with a confirmation, and wherein the one or more programs further include instructions for: prior to displaying, on the display, the graphical representation of the communication, detecting user activation of a confirmation affordance; ([0258] of Lin, confirmation message is send to payee notifying the payee that the account has been credited with a payment) and in response to detecting user activation of the confirmation affordance: displaying, on the display, the graphical representation of the communication in the message conversation, and outputting a second type of feedback corresponding to the graphical representation of the communication, wherein the feedback indicates that the communication has been confirmed.  ([0112] of Lin, a confirmation message is received once a transfer is completed) 	Park and Gray and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and transfer of payment information vis NFC with virtual feedback taught by Lin because doing 
 	Referring to claim 22, Park and Gray disclose the electronic device of claim 1.  Park and Gray do not specifically disclose wherein the one or more programs further include instructions for: receiving user selection of the graphical representation of the communication; and in response to receiving the user selection of the graphical representation of the communication, displaying, on the display, a detail user interface including information associated with the communication.
However, Lin discloses wherein the one or more programs further include instructions for: receiving user selection of the graphical representation of the communication; and in response to receiving the user selection of the graphical representation of the communication, displaying, on the display, a detail user interface including information associated with the communication.  (Figs. 14A-14C and [0205] of Lin, the NFC of each device that is communicating with each other is sensing payor device 92 and payee device 10 have faced each other within acceptable distance 514, hence the first type of feedback of establishing communication between devices upon the request from the payee’s device) 	Park and Gray and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and transfer of payment information vis NFC with virtual feedback taught by Lin because doing so to provide visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
 	Referring to claim 23, Park and Gray and Lin disclose the electronic device of claim 22, wherein Fig. 14J and [0232] of Lin, transaction fails when there is insufficient fund in the account of the payee with a failure message and [0234] of Lin, user can return to the payment request screen and add more fund into the account to make payment [0202] of Lin or the user can cancel the transaction by pressing button 706) and in response to detecting the user activation of the cancellation affordance: in accordance with the determination that the communication has the first state, transmitting a second communication with the predetermined type of message to an external device associated with the communication requesting a return transfer of a first type of item that was transferred via the communication. (Fig. 14J and [0232] of Lin, transaction fails when there is insufficient fund in the account of the payee with a failure message and [0234] of Lin, user can return to the payment request screen and add more fund into the account to make payment [0202] of Lin or the user can cancel the transaction by pressing button 706)
Referring to claim 24, Park and Gray disclose the electronic device of claim 1.  Park and Gray do not specifically disclose wherein the graphical representation of the communication having the first state includes a graphical indication of a completed transfer of a first type of item between the electronic device and an external device.
However, Lin discloses wherein the graphical representation of the communication having the first state includes a graphical indication of a completed transfer of a first type of item between the electronic device and an external device.  ([0130] of Lin, a completion message 102 will be transmitted to the payee device once the communication is finished) 	Park and Gray and Lin are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, 

Claims 15, 17-20 are rejected under 35 U.S.C. 103 as being obvious over Park et al (US 20130091443 A1) in view of Gray et al (US 20130246954 A1) in view of in further view of Choi et al (US 20140372920 A1).
Referring to claim 15, Park and Gray disclose the electronic device of claim 1.  Park and Gray do not specifically disclose “wherein the respective type of feedback is a dynamic haptic feedback.”
 	However, Choi discloses wherein the respective type of feedback is a dynamic haptic feedback ([0033] of Choi, sound or vibration information is associated with sensor unit).
Park and Gray and Choi are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and non-visual feedback transferring presentation between devices using NFC taught by Choi because doing so to provide animated visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.

Referring to claim 17, Park and Gray disclose the electronic device of claim 1. Park and Gray do not specifically disclose “wherein the respective type of feedback is a graphical animation displayed over the graphical representation.”
as shown in Fig. 10 and [0078] of Choi, contents are “poured” from one device into another device).
Park and Gray and Choi are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and non-visual feedback transferring presentation between devices using NFC taught by Choi because doing so to provide animated visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.
	 	Referring to claim 18, Park and Gray disclose the electronic device of claim 1. Park and Gray do not specifically disclose “wherein the respective type of feedback is a graphical animation displayed under the graphical representation.”
However, Choi discloses wherein the respective type of feedback is a graphical animation displayed over the graphical representation (as shown in Fig. 10 and [0078] of Choi, contents are “poured” from one device into another device).
Park and Gray and Choi are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and non-visual feedback transferring presentation between devices using NFC taught by Choi because doing so to provide animated visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.

Referring to claim 19, Park and Gray disclose the electronic device of claim 1. Park and Gray do not specifically disclose “wherein the respective type of feedback is a graphical animation that creates an illusion that the graphical representation is a three dimensional object that is being viewed from different angles as the angle of the device changes.” 
However, Choi discloses wherein the respective type of feedback is a graphical animation that creates an illusion that the graphical representation is a three dimensional object that is being viewed from different angles as the angle of the device changes. (as shown in Fig. 10 and [0078] of Choi, contents are “poured” from one device into another device and [0064] of Choi, where the graphical representation of the content can be in 3D)
Park and Gray and Choi are analogous art because both references concern providing feedback of the data to the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the invention was filed, to modify Park’s providing change in communication with virtual indication of that change with change in text with tiling/change in orientation of the user device taught by Gray and non-visual feedback transferring presentation between devices using NFC taught by Choi because doing so to provide animated visual indication of the process of the transfer so the user can see the progress of the transfer or any type of indication of data communication.

Referring to claim 20, Park and Gray disclose the electronic device of claim 1. Park and Gray do not specifically disclose “wherein outputting the respective type of feedback comprises outputting a non-visual feedback.”
 	However, Choi discloses wherein the respective type of feedback is a dynamic haptic feedback ([0033] of Choi, sound or vibration information is associated with sensor unit which is non-visual).


Relevant art:
Sheth et al (US 20170237692 A1): concepts related to systems and methods for monitoring one or more quality control activities to be performed during development of a software application and the concepts are further described below in the detailed description

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Ryan Barrett/
Primary Examiner, Art Unit 2145